Citation Nr: 0421963	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  96-42 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a gunshot wound of the left hand.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from December 1945 to 
March 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that granted service connection 
for residuals of a gunshot wound to the left hand and 
assigned a 10 percent disability.  This rating was continued 
by the Newark, New Jersey, RO, which now has jurisdiction of 
the file.

Appellant testified in hearings before the New York RO in 
June 1995 and February 1997; transcripts of those hearings 
have been associated with the file.  Appellant was scheduled 
to testify at a Travel Board hearing in March 2004, but he 
failed to report for the scheduled hearing.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals a procedural defect that the 
Board cannot correct.  In this case the veteran, while 
residing in New York selected the New York State Division of 
Veterans' Affairs as his representative.  Members of that 
organization appeared with the veteran at the aforementioned 
hearings.  For most of the appeal, that organization was sent 
copies of appropriate development and adjudication actions, 
including ratings and supplemental statements of the case. 

During the course of this appeal, the veteran moved to New 
Jersey and the Newark RO thereafter had jurisdiction of the 
claims file.  Some correspondence continued to be sent to the 
New York Organization, although no additional reply from them 
was received.

More recently, however, information was either not forwarded 
to any listed representative or was forwarded to the New 
Jersey State Organization.  The file before the Board does 
not contain a power of attorney to the New Jersey State 
Organization, nor does it contain a revocation of the 
authority to the New York State Organization.  It is unclear 
whether the Newark RO has sufficient contact with the New 
York State Organization such as to allow for additional 
argument, or whether the appellant is essentially 
unrepresented at this point.  If that is the case, he has not 
been so informed.

The significance of all this is that the appellant did not 
report for his most recent Travel Board hearing and the case 
has been forwarded to the Board.  No representative was given 
an opportunity to present an argument on his behalf or enter 
a form such as a I-646.  In order to protect his rights of 
due process, this must be clarified before the Board may 
proceed.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO, should initially ascertain if 
there is a temporary file that has a 
power of attorney to the New Jersey State 
Organization.  If so, the claims file 
should be sent to that Organization for 
any written presentation to be made on 
the veteran's behalf.  If no presentation 
is timely entered, the claims file should 
reflect the attempt made and the 
appellant should be so notified.  The 
case should then be returned to the Board 
in accordance with applicable procedures.

2.  If there is no power of attorney to 
the New Jersey State Organization, the RO 
should either send the case to the New 
York RO for forwarding to the New York 
State Organization for presentation of a 
646, or should inform the veteran of his 
lack of representation and offer him an 
opportunity to select new representation.  
If there is no timely response as to the 
course selected (i.e. New York State 
Organization does not timely submit a 646 
or similar document, or the veteran does 
not timely select new representation) 
this should be highlighted in the claims 
file and the matter should be returned to 
the Board in accordance with applicable 
procedures.

The Board intimates no opinion as to the outcome herein by 
these actions.  No action is required of the appellant until 
or unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




